Reynolds, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board holding claimant ineligible to receive benefits effective for the statutory week ending April 4, 1965 on the grounds that he was not totally unemployed (Labor Law, § 522); charging him with an overpayment of $30 ruled to be recoverable; and holding that he willfully misrepresented to obtain benefits for which a forfeiture of 24 effective days was imposed (Labor Law, § 594). There is no question that claimant for the week March 29 through April 4, 1965 certified that he was totally unemployed for four days when in fact he was employed. His only explanation was that due to personal difficulties he made a “mistake”. This explanation was, of course, only a factor for the board’s evaluation in determining its disposition of the ease and we cannot say, as a matter of law, that it, on the instant record, could not reach the decision rendered (Matter of Clemente [Catherwood], 27 A D 2d 676). Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in a memorandum decision by Reynolds, J.